DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: driving device in claim 4; a sealing member in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Alshourbagy et al. (US 2017/0299244 A1), hereafter referred to as “Alshourbagy,” in view of Lee et al. (US 2005/0252232 A1), hereafter referred to as “Lee,” and Cheong et al. (US 8,745,992 B2), hereafter referred to as “Cheong.”

Regarding Claim 1: Alshourbagy teaches a refrigerator (10) comprising: a main body (body of 10) having a refrigerating compartment (12) and a freezing compartment (14); a refrigerating compartment door (16) rotatably coupled to the main body to open and to close at least a part of the refrigerating compartment (see Figures 1-2); an ice-making compartment (22); an ice maker (100) disposed in the ice making compartment (22) and including an ice-making tray (128) that is rotatable, and a cold air guide (104 and 102) that is deformable and restorable (104, see paragraph [0041], lines 1-17) and fixed to the ice-making tray (via tabs 126, see Figure 13); a dispenser (21 and 23) on the refrigerating compartment door (16) to dispense ice from the ice maker (paragraph [0038], lines 27-42). 

Alshourbagy fails to teach the ice-making compartment formed on a front surface of the refrigerating compartment door so that the ice-making compartment is accessible while the refrigerating compartment door is closed; an auxiliary door disposed in front of the refrigerating compartment door and configured to open and to close the ice-making compartment, and having an opening corresponding to the dispenser so that dispenser is accessible through the opening while the auxiliary door is closed; and a cold air duct to connect the ice-making compartment to the freezing compartment so that air from the freezing compartment having a lower temperature than air from the refrigerating compartment flows to the ice-making compartment to cool the ice-making compartment.

Lee teaches a cold air duct (12 from F) to connect an ice-making compartment (26) to a freezing compartment (F) so that air from the freezing compartment (F) having a lower temperature than air from a refrigerating compartment (R) flows to the ice-making compartment (26) to cool the ice-making compartment (paragraph [0047]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a cold air duct to connect the ice-making compartment to the freezing compartment so that air from the freezing compartment having a lower temperature than air from the refrigerating compartment flows to the ice-making compartment to cool the ice-making compartment to the structure of Alshourbagy modified supra as taught by Lee in order to advantageously cool the ice maker that is located in a refrigerator door and not located in the freezer (see Lee, paragraph [0047]). 

Cheong teaches an ice-making compartment (icemaker 40 is in chamber 20a) formed on a front surface of a refrigerating compartment door (20) so that the ice-making compartment (40) is accessible while the refrigerating compartment door (20) is closed (via 3rd door 21); an auxiliary door (21) disposed in front of the refrigerating compartment door (20 see Figure 2) and configured to open and to close the ice-making compartment (Column 3, lines 35-46), and having an opening (21a, see Figures 3 and 4) corresponding to a dispenser (50) so that dispenser (50) is accessible through the opening while the auxiliary door is closed (Column 3, lines 42-46).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the ice-making compartment formed on a front surface of the refrigerating compartment door so that the ice-making compartment is accessible while the refrigerating compartment door is closed; an auxiliary door disposed in front of the refrigerating compartment door and configured to open and to close the ice-making compartment, and having an opening corresponding to the dispenser so that dispenser is accessible through the opening while the auxiliary door is closed to the structure of Alshourbagy modified supra as taught by Cheong in order to advantageously only access the ice maker to retrieve ice or service the ice maker (see Cheong, Column 3, lines 35-46). 


Regarding Claim 2: Alshourbagy further teaches wherein the cold air guide (104 and 120) guides the air from the freezing compartment (14) along a rotation axis direction of the ice-making tray (paragraph [0046], lines 1-2).

Regarding Claim 3: Alshourbagy further teaches wherein the cold air guide (104 and 120) is configured to form a cold air flow path (paragraph [0046], lines 1-2) between the cold air guide (120) and a bottom surface of the ice- making tray (paragraph [0046], lines 1-3).

Regarding Claim 4: Alshourbagy further teaches wherein the ice maker (100) further includes an ice-making case (102, 22), and a driving device (motor, 106, see Figure 11) disposed at one end of the ice-making case (see Figure 11) and configured to rotate the ice-making tray (128) to an ice separation position and an ice generation position (paragraph [0039], lines 1-12), wherein the ice-making case (22, position C) includes an inlet cover (22 covers 100) formed at an end opposite to the one end portion at which the driving device (106) is disposed (see Figure 2, opening in 22 matches to hole 51 on door 16, paragraph [0039], lines 31-42).

Regarding Claim 5: Alshourbagy modified supra fails to teach wherein the inlet cover is configured to guide the air flowing from the freezing compartment from the cold air duct to the cold air flow path.

Lee teaches wherein an inlet cover (20) is configured to guide air flowing from a freezing compartment (F) from the cold air duct (12) to the cold air flow path (see Figures 2-3). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the inlet cover is configured to guide the air flowing from the freezing compartment from the cold air duct to the cold air flow path to the structure of Alshourbagy modified supra as taught by Lee in order to advantageously provide a direct supply and return conduits to and from the ice maker to and from  the freezer (see Lee, paragraph [0047], lines 1-6). 

Regarding Claim 6: Alshourbagy modified supra further teaches wherein the inlet cover (22 of Alshourbagy modified by 20 of Lee) is disposed to face an inlet of the cold air flow path (see Figure 2 of Alshourbagy and Figure 3 of Lee).

Regarding Claim 8: Alshourbagy modified supra further teaches wherein the cold air guide (104 and 120 of Alshourbagy) is configured to be deformed (104, see paragraph [0041], lines 1-17) by the ice-making case (102 of Alshourbagy) when the ice-making tray (128 of Alshourbagy) is rotated to the ice separation position (upside down position of 128 of Alshourbagy), and configured to be restored when the ice-making tray (128 of Alshourbagy) is rotated to the ice generation position (upright position of 128 of Alshourbagy).

Regarding Claim 13: Alshourbagy further teaches wherein the cold air guide (104 and 120) includes a shape retaining portion (upturning ribs from bottom of 120, see Figure 12) extending vertically from a rotation axis of the ice-making tray (128).

Regarding Claim 14: Alshourbagy further teaches wherein the cold air guide (104 and 120) includes a guide coupling portion (126) configured to be coupled to the ice-making tray (see Figure 13), the ice-making tray (128) includes a tray coupling portion (129) configured to be coupled to the guide coupling portion (see Figure 14, paragraph [0040], lines 8-23), and when the cold air guide (104 and 120) is coupled to the ice-making tray (128), the guide coupling portion (126) and the tray coupling portion (129) are located at a farther distance away from a rotation axis of the ice-making tray (128) than the ice-making cell (ice pocket of 128) of the ice-making tray (128).
Regarding Claim 15: Alshourbagy further teaches wherein the tray coupling portion (129) includes a tray coupling hole (130) into which the guide coupling portion (126) is inserted and fixed (see Figure 14).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Alshourbagy et al. (US 2017/0299244 A1), hereafter referred to as “Alshourbagy,” in view of Lee et al. (US 2005/0252232 A1), hereafter referred to as “Lee,” and Cheong et al. (US 8,745,992 B2), hereafter referred to as “Cheong,” as applied to claim 4 above, and further in view of Koo (KR 20160148334 A). 

Regarding Claim 7: Alshourbagy modified supra fails to teach further comprising: a connector located in the ice-making compartment and connecting the cold air duct to the inlet cover, and a sealing member provided on at least one end portion of the connector.
Koo teaches a connector (500) located in an ice-making compartment (100) and connecting a cold air duct (210) to the inlet cover (body of 100), and a sealing member (510) provided on at least one end portion of the connector (see Figure 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a connector located in the ice-making compartment and connecting the cold air duct to the inlet cover, and a sealing member provided on at least one end portion of the connector to the structure of Alshourbagy modified supra as taught by Koo in order to advantageously provide prevent air leakage from the air duct to the ice compartment (see Koo, description-embodiments). 

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Alshourbagy et al. (US 2017/0299244 A1), hereafter referred to as “Alshourbagy,” in view of Lee et al. (US 2005/0252232 A1), hereafter referred to as “Lee,” and Cheong et al. (US 8,745,992 B2), hereafter referred to as “Cheong,” as applied to claim 3 above, and further in view of Uchida (JP 2003106722 A).

Regarding Claim 9: Alshourbagy modified supra fails to teach wherein the ice maker includes a temperature sensor device disposed at an end of the ice-making tray that is opposite to one end at which an inlet of the cold air flow path is disposed.
Uchida teaches an ice maker includes a temperature sensor device (60 and 55) disposed at an end of an ice-making tray (bottom of 21) that is opposite to one end at which an inlet of a cold air flow path is disposed (from 15, see Figure 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the ice maker includes a temperature sensor device disposed at an end of the ice-making tray that is opposite to one end at which an inlet of the cold air flow path is disposed to the structure of Alshourbagy modified supra as taught by Uchida in order to advantageously provide an accurate temperature reading of the ice tray (see Uchida, description, 2nd paragraph).

Regarding Claim 10: Alshourbagy modified supra further teaches wherein the temperature sensor device (60 and 55 of Uchida) includes a temperature sensor (60 of Uchida) and a heat insulating cover (55 of Uchida) provided to cover the temperature sensor (see Figure 4 of Uchida).

Regarding Claim 11: Alshourbagy modified supra further teaches wherein the ice-making tray (128 of Alshourbagy) is provided so that an ice-making cell (pockets of 128 of Alshourbagy) positioned in an area at which the temperature sensor (60 of Uchida) is mounted has a height smaller than a height of another ice-making cell (see Figure 4 of Uchida).

Regarding Claim 12: Alshourbagy modified supra further teaches wherein when the temperature sensor (60 of Uchida) is mounted on the ice-making stray (128 of Alshourbagy), a bottom surface of the temperature sensor (60 of Uchida) is parallel to a bottom surface of the another ice-making cell (see Figure 4 of Uchida).

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Alshourbagy et al. (US 2017/0299244 A1), hereafter referred to as “Alshourbagy,” in view of Cheong et al. (US 8,745,992 B2), hereafter referred to as “Cheong.”

Regarding Claim 16: Alshourbagy further teaches a refrigerator (10) comprising: a main body (see Figure 2) having a refrigerating compartment (12) and a freezing compartment (14); a refrigerating compartment door (16) rotatably coupled to the main body to open and to close at least a part of the refrigerating compartment (see Figure 2); an ice maker (100), disposed in an ice-making compartment (22), to make ice and including an ice-making case (102), an ice-making tray (128) that is rotatably coupled to the ice-making case (102) and rotatable to an ice separation position (upside down position of 118) and an ice generation position (upright position of 118), and a cold air guide (104 and 120) coupled to the ice-making tray (128) and configured to be deformed by the ice-making case (102) when the ice-making tray (128) is rotated to the ice separation position and configured to be restored when the ice-making tray is rotated to the ice generation position (turning causing compression on tabs 126), and configured to guide air from the freezing compartment (14) having a lower temperature than air from the refrigerating compartment to the ice making tray (paragraph [0039], lines 1-12).
Alshourbagy fails to teach the ice-making compartment formed on a front surface of the refrigerating compartment door so that the ice-making compartment is accessible while the refrigerating compartment door is closed.
Cheong teaches an ice-making compartment (ice maker 40 is in chamber 20a) formed on a front surface of a refrigerating compartment door (20) so that the ice-making compartment (40) is accessible while the refrigerating compartment door (20) is closed (via 3rd door 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the ice-making compartment formed on a front surface of the refrigerating compartment door so that the ice-making compartment is accessible while the refrigerating compartment door is closed to the structure of Alshourbagy modified supra as taught by Cheong in order to advantageously only access the ice maker to retrieve ice or service the ice maker (see Cheong, Column 3, lines 35-46). 

Regarding Claim 17: Alshourbagy further teaches wherein the cold air guide (104 and 120) is disposed below the ice-making tray (128, see Figure 12).

Regarding Claim 18: Alshourbagy further teaches wherein a portion at which the cold air guide (104 and 120) and the ice-making tray (128) are coupled to each other (and distal ends) is arranged to be deviate from a path along which ice is discharged when the ice-making tray separates ice (when 128 is rotated upside down).

Regarding Claim 19: Alshourbagy further teaches wherein the cold air guide (104 and 120) includes a shape retaining portion protruding (upturning ribs from bottom of 120, see Figure 12) toward the ice-making tray (see Figure 12).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Alshourbagy et al. (US 2017/0299244 A1), hereafter referred to as “Alshourbagy,” in view of Cheong et al. (US 8,745,992 B2), hereafter referred to as “Cheong,” as applied to claim 16 above, and further in view of Uchida (JP 2003106722 A).

Regarding Claim 20: Alshourbagy further teaches wherein the ice-making compartment (22) is formed with a cold air supply hole (hole on 22 see Figure 2, position C) through which the air from the freezing compartment (14) is supplied (paragraph [0046], lines 1-3). 
Alshourbagy modified supra fails to teach the ice maker includes a temperature sensor device coupled to an ice- making cell located at an end portion of the ice-making tray that is distant from the cold air supply hole, and the temperature sensor device has a bottom surface provided to be parallel to a bottom surface of another ice-making cell of the ice-making tray.  
Uchida teaches an ice maker (20) includes a temperature sensor device (60) coupled to an ice- making cell (at 51) located at an end portion of an ice-making tray (50) that is distant from an cold air supply hole (15), and the temperature sensor device (60) has a bottom surface provided to be parallel to a bottom surface of another ice-making cell of the ice-making tray (see Figure 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the ice maker includes a temperature sensor device coupled to an ice- making cell located at an end portion of the ice-making tray that is distant from the cold air supply hole, and the temperature sensor device has a bottom surface provided to be parallel to a bottom surface of another ice-making cell of the ice-making tray to the structure of Alshourbagy modified supra as taught by Uchida in order to advantageously provide an accurate temperature reading of the ice tray (see Uchida, description, 2nd paragraph). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US 2005/0061016 A1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557. The examiner can normally be reached 10 a.m. - 6 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        


/ERIC S RUPPERT/Primary Examiner, Art Unit 3763